 

Exhibit 10.2

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

[tex10-2_logo.jpg]

 

11770 Bernardo Plaza Court, Suite 353

San Diego, CA 92128

Phone: 858-618-1400 Facsimile 858-618-1441

 

Confidential

 

April 26, 2016

 

Dr. Roger Crystal

Chief Executive Officer

Opiant Pharmaceuticals, Inc.

401 Wilshire Blvd.

12th Floor

Santa Monica, CA 90401

 

Re: Summary License Terms

 

Dear Dr. Crystal:

 

As we have discussed, we understand that Opiant Pharmaceuticals, Inc. (F/k/A
Lightlake Therapeutics, Inc.) (“Opiant”) is interested in exploring the
possibility of exclusively licensing certain intellectual property rights of
Aegis Therapeutics, LLC (“Aegis”) related to its technology and intellectual
property for certain Products as described more particularly in the enclosed
term sheet dated April 26, 2016 attached as Exhibit 1 (the “Term Sheet”).

 

In the interest of facilitating the possible transaction, Aegis is willing to
grant to Opiant the exclusive right to negotiate such a license pursuant to
Section D.4 of the Amended and Restated Material Transfer, Option and Research
License Agreement (the “Agreement”) as executed on April 26, 2016 and effective
as of December 1st, 2014 (the “Research Agreement”) and under the following
terms and conditions:

 



 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

Confidential

 

Opiant Pharmaceuticals, Inc.

Letter Agreement

April 26, 2016

Page 2 of 2

 

Announcements. Subject to the terms of this section, the parties will not make
any public announcement concerning this letter agreement or discussions relating
to a possible transaction between them. Any such disclosures shall be subject to
the terms of the Research License and the Mutual Confidentiality Agreement dated
November 13, 2013 between Aegis and Opiant. Notwithstanding the foregoing,
either party shall be free to disclose, without the other party’s prior written
consent, any information that was publicly disclosed prior to the date of this
letter agreement, including without the requirement to seek a confidential
treatment request of any such information. To the extent practicable, the
disclosing party shall be given advance notice of any legally required
disclosure of Confidential Information by the other party, and the disclosing
party shall provide any comments on the proposed disclosure within five (5)
business days. To the extent that either party determines that it or the other
party is required to file or register this letter agreement or information
arising from the letter agreement, or a notification thereof to comply with the
requirements of an applicable stock exchange or NASDAQ regulation or any
governmental authority, including without limitation the U.S. Securities and
Exchange Commission, the Competition Directorate of the Commission of the
European Communities or the U.S. Federal Trade Commission, such party shall
promptly inform the other party thereof. Prior to making any such filing,
registration or notification, the parties shall agree on the provisions of this
letter agreement for which the parties shall seek confidential treatment, which
provisions shall be reasonable and in accordance with information that such
agency would reasonably agree to redact under a confidential treatment request,
provided that a confidential treatment request will not be required for
information previously disclosed. The parties shall cooperate, each at its own
expense, in such filing, registration or notification, including without
limitation such confidential treatment request, and shall execute all documents
reasonably required in connection therewith. Notwithstanding the foregoing, in
the event that the disclosing party does not provide comments within the five
(5) business day period from notification by the other party, then the other
party shall be free to publicly disclose such confidential information in
accordance with the terms herewith.

 

Expenses. Each party will pay its own expenses incident to this agreement, any
definitive agreement and the transaction proposed by the Term Sheet (whether or
not the transaction is consummated), including counsel fees and accounting fees.

 

Governing Law. This agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to conflicts of law
principles.

 

Please countersign below to indicate Opiant’s agreement to the matters set forth
above. This agreement shall be binding on any acquiror or successor in interest
of either party.

 

  Very truly yours,           Aegis Therapeutics, LLC             By: /s/ Ralph
R. Barry       Ralph R. Barry       Chief Business Officer  

 

  Agreed to as of April 26, 2016     Opiant Pharmaceuticals, Inc.            
By: /s/ Dr. Roger Crystal       Dr. Roger Crystal       Chief Executive Officer
 

 



 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

Exhibit 1

 

License Agreement Terms and Conditions

 

April 26, 2016

**** = Redacted

 

License:

The license to be granted by Aegis Therapeutics, LLC (“Aegis”) to Opiant
Pharmaceuticals, Inc. (f/k/a Lightlake Therapeutics Inc.) (“Opiant”) is a
royalty-bearing license under all applicable patent and other proprietary rights
of Aegis, including without limitation rights under the Technology and Aegis’s
interest in the New Inventions and Joint Inventions (collectively, “Aegis IP
Rights”) to develop, make, have made, use, sell, offer to sell, import and
export (or otherwise commercialize and exploit) the Products in the Field in the
Territory.

 

Subject to the Right of First Refusal and Option below, Aegis shall not license
to any third party, and hereby grants an exclusive option to Opiant to license,
the Aegis IP Rights to develop, make, have made, use, sell, offer to sell,
import and export (or otherwise commercialize and exploit) naloxone for
treatment or prevention of opioid overdose (“Opioid Field”) in the Territory.

 

Notwithstanding the above license to manufacture the Excipient, Opiant will
covenant and agree to not exercise such right to make or have made Excipient for
so long as Aegis remains in compliance with the terms of the Supply Agreement.
If the Supply Agreement becomes terminated in accordance with its terms, or if
Opiant exercises its right to terminate Aegis’ exclusive right to supply
Excipient, then Opiant may exercise its license right to make or have made
Excipient, which license right shall automatically extend to any contract
manufacturer engaged by Opiant, any of its Affiliates and/or any sublicensee to
manufacture Excipient.

    Excipient: Aegis’s proprietary chemically synthesizable Excipient(s),
including without limitation the Intravail® excipients.     Product(s):
Pharmaceutical formulations containing the Compound as an active ingredient and
the Excipient.     Compound: Naloxone or Option Compound and any metabolite,
salt, ester, hydrate, anhydride, solvate, isomer, enantiomer, free acid form,
free base form, crystalline form, co-crystalline form, complexes, amorphous
form, pro-drug (including ester pro-drug) form, racemate, polymorph, chelate,
isomer, tautomer, or optically active form of the foregoing.     Option Compound
Naltrexone and nalmephene/ nalmefene.

 



 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

Field: Treatment or prevention of any disease, disorder, state, condition or
malady in humans except in the Opioid Field, provided that upon election of
Opiant in writing and payment of the Option Fee, the “Field” shall include the
Opioid Field.       The Option Fee shall mean one hundred thousand dollars
($100,000) and agreement by Opiant that by expansion of the Field to include
Opioid Field, that Products for the Opioid Field in the Territory using the
Aegis IP Rights shall be subject to the same monetary obligations as other
Products in the Field (i.e. Option Field milestones, royalties under terms and
conditions to be negotiated in good faith by the parties).       Territory:
Worldwide     License Fee: Opiant shall pay to Aegis a nonrefundable and
noncreditable license fee of $300,000 on the effective date of the license
agreement.       Opiant may elect to pay up to 50% of the License Fee by issuing
to Aegis shares of Opiant’s common stock subject to the following:

 

a.There must be a public market for Opiant's shares and Opiant must be current
with all statutory filings

 

b.The shares shall be issued pursuant to Rule 144 of the Securities Act of 1933;

 

c.The number of shares to be issued shall be calculated to 75% of the average
closing price for the previous 20 trading days;

 

d.After the statutory holding period has been satisfied, Opiant’s legal counsel
shall provide a legal opinion so that the shares can be sold in accordance with
Rule 144 of the Securities Act of 1933.

 

Milestones: Opiant will pay to Aegis the following development milestones for
the Products:

 

Milestone  Compound   Each Option
Compound(s)   Successful completion of the first human study.  $300,000  
$250,000  Successful completion of the first Phase II  $750,000   $500,000 
Successful completion of the first Phase III  $1,200,000   $1,000,000  Approval
of the first NDA or its equivalent  $4,000,000   $3,500,000 

 

  Beginning on the first anniversary of the effective date of the license
agreement and through the first Product approval by Opiant, Opiant shall be
required to make minimum quarterly nonrefundable payments (“Quarterly Payments”)
to Aegis in the amount of $25,000. These Quarterly Payments would be fully
creditable and treated as a prepayment against future milestones or royalties
and are required in order to maintain the license.

 



 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

  If, at the time when any milestone payment listed above is due, Opiant has not
paid all other milestone payments (if any) previously listed above, then at such
time Opiant shall pay all such unpaid milestone payments (other than product
approval milestones).  

 

Right of First Refusal and Option

Provided that the license agreement has not been terminated, during the first
two (2) year period beginning on the Effective Date, Aegis grants Opiant a right
of first refusal and option to add any, or all, of the compounds included under
Option Compound or the Opioid Field to the license agreement (the “Opiant
Option”). Except as permitted by this section, Aegis shall not sell, license,
offer for sale, offer for license or agree to sell or license any Aegis
Technology relating to the Option Compound to any third party during the first
two (2) year period beginning on the Effective Date.

The following sets forth the procedure whereby Opiant may exercise the Opiant
Option.

 



  1. In the event that Aegis is approached by a third party interested in
licensing the Option Compound(s) or the Opioid Field, Aegis shall provide a
written notice to Opiant specifying the specific compound(s) or the Opioid Field
(the “Aegis Notice”).         2.

Opiant shall as soon as possible, but in no event longer than forty (40) days of
receipt of the Aegis Notice, provide a written notice to Aegis whether Opiant
intends to exercise the Opiant Option. In the event that Opiant does not does
exercise the Opiant Option or fails to deliver to Aegis its intent to exercise
such option within the forty (40) day period, then Aegis shall be free to grant
such licenses to any other third party covering such Option Compound(s) or the
Opioid Field for a period of up to twelve (12) months thereafter (the “Third
Party Negotiation Period”).

        3. In the event Opiant exercises the Opiant Option, then as partial
consideration for the grant to Opiant of the rights under the license agreement
for each Option Compound Opiant shall pay to Aegis a nonrefundable and
noncreditable license issuance fee of Two-Hundred and Fifty Thousand U.S.
dollars (U.S. $250,000). Opiant may elect to pay up to 50% of the Option Fee by
issuing to Aegis shares of Opiant’s common stock subject to the procedures for
the License Fee payment in the form of Opiant shares. In the event that Opiant
exercises the Opiant Option specific to the Opioid Field then Opiant shall pay
to Aegis the Option Fee.

 



 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

  4. In the event Opiant does not exercise the Opiant Option and the other
interested third party either: (i) does not license within the Third Party
Negotiation Period, under either feasibility or commercial licenses, the Option
Compound; or (ii) the license pertaining to such Option Compound that has been
exclusively licensed has been subsequently terminated, or prior to the end of
the Third Party Negotiation Period negotiations with the interested third party
licensee are terminated as determined in Aegis’ sole discretion, then Aegis
shall within thirty (30) days of such termination provide written notice to
Opiant that the Option Compound remains available. Any subsequent inquiry by the
same or any other third party interested in licensing such Option Compound shall
again be subject to the requirements of this section.         5. Without
limiting the foregoing right of first refusal, Opiant may in its sole discretion
elect to affirmatively exercise the Opiant Option with respect to any available
Option Compound at any time by written notice to Aegis, in which case the same
license issuance fees specified in subsection 3 shall apply.

 

Royalties: During the Royalty Term, Opiant shall pay to Aegis royalties on
annual Net Sales of Products, on a country-by-country and Product-by-Product, in
an amount equal to the applicable rate set forth in the table below, times the
annual Net Sales of Products by Opiant, its sublicensees and their respective
Affiliates:

 

Annual Net Sales (U.S. $)  Royalty Rate  Aggregate Annual Net Sales during a
Calendar Year less than or equal to Fifty Million Dollars (U.S. $50,000,000) 
 2.0%        Aggregate Annual Net Sales during a Calendar Year greater than
Fifty Million Dollars (U.S. $50,000,000) and less than or equal to Two Hundred
and Fifty Million Dollars (U.S. $250,000,000)   3.0%        Aggregate Annual Net
Sales during a Calendar Year greater than Two Hundred and Fifty Million Dollars
(U.S. $ 250,000,000 and less than or equal to Five Hundred Million Dollars (U.S.
$500,000,000)   4.0%        Aggregate Annual Net Sales during a Calendar Year
greater than Five Hundred Million Dollars (U.S. 500,000,000) and less than or
equal to One Billion Dollars (U.S. 1,000,000,000)   5.0%        Aggregate Annual
Net Sales during a Calendar Year greater than One Billion Dollars (U.S.
1,000,000,000)   5.5%

 



 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

  The royalty percentage then applicable to Net Sales of any Product made in any
country in the Territory shall be reduced by fifty percent (50%) if at the time
of the sale of such Product in such country, the use, manufacture, offer for
sale, sale and import of such Product in such county is not covered by a Valid
Claim.       These royalties will be reduced by up to 50% in any payment period
for the costs associated with the license of additional technology by Opiant,
its affiliates or sublicensees in order for Opiant to use the Aegis Enhancement
Agent for the development or commercialization of the Product but only for sales
in the country where the third party patent rights are valid.       If the level
of competition, patent protection or general commercial environment affects in
any material respect the commercial viability of a Product at the then
applicable royalty rate due to Aegis from Opiant for any country(ies) within the
Territory, upon written request from Opiant, Aegis will negotiate in good faith
with Opiant to endeavor to reach mutual agreement on a reduction to such royalty
rate for the applicable Product and applicable country(ies).       “Royalty
Term” shall mean, with respect to a Product in a country, a period which is the
longer of: (a) if the manufacture, use or sale of such Product in such country
is covered by a Valid Claim, the term for which such Valid Claim remains in
effect, and (b) fifteen (15) years from the date of the First Commercial Sale of
such Product in such country.       “Valid Claim” shall mean, on a
country-by-country basis, either (a) a claim of an issued and unexpired patent
in any Aegis IP Rights or the Product (excluding any patent owned by Opiant
covering solely a Compound), which has not been held permanently revoked,
unenforceable or invalid by a decision of a court or other governmental agency
of competent jurisdiction, unappealable or unappealed within the time allowed
for appeal, or which has not been admitted to be invalid or unenforceable
through reissue or disclaimer or otherwise, or (b) a claim of a pending patent
application in any Aegis IP Rights or the Product (excluding any pending patent
application owned by Opiant), which claim was filed in good faith and has not
been abandoned or finally disallowed without the possibility of appeal or
refiling of such application, and in any event has not been pending for more
than seven (7) years.

 



 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

  “Net Sales” shall mean, with respect to any Product, the invoiced sales price
of such Product by Opiant, its sublicensees and their respective Affiliates
billed to independent customers who are not Affiliates, less (a) credits,
allowances, discounts and rebates to, and chargebacks from the account of, such
independent customers for spoiled, damaged, outdated, rejected or returned
Product; (b) actual freight and insurance costs incurred in transporting such
Product to such customers; (c) cash, quantity and trade discounts and other
price reductions; (d) sales, use, value-added and other direct taxes incurred;
and (e) customs duties, surcharges and other governmental charges incurred in
connection with the exportation or importation of such Product. Sales between or
among Opiant and its Affiliates or sublicensees shall be excluded from the
computation of Net Sales except where such Affiliates or sublicensees are end
users of the Product, but Net Sales shall include the subsequent final sales to
third parties by such Affiliates or sublicensees.     Maximum Reductions:
Notwithstanding anything other to the contrary, the provisions which allow for a
reduction, credit or offset from the regularly scheduled payment rate or amount
(e.g., royalties and milestone payments) shall not be used cumulatively to
result in more than a fifty percent (50%) reduction in the regularly scheduled
payment; but any unused reduction, credit or offset, as a result of this fifty
percent (50%) floor, may be carried forward and used subsequently in the future
as a reduction, credit or offset against a later accruing payment obligation,
but still subject to the same fifty percent (50%) floor as set forth above.    
Disclosure of Technology: Aegis will cooperate with Opiant in the disclosure of
any Aegis technology or know-how that would aid Opiant in the development or
manufacture of the Products.     Right to Sublicense: Opiant shall have the
right to grant sublicenses to third parties without the prior consent of Aegis.
Any sublicense granted by Opiant shall be consistent with Opiant’ obligations
under the license agreement with Aegis. At Opiant’s option Aegis will accept a
percentage, to be negotiated in good faith by the Parties, of any sublicense
revenue received by Opiant to avoid royalty stacking issues.     Intellectual
Property It is the intent of the Parties that Aegis shall own all rights to the
Aegis Intravail® Technology and the Aegis Know-how. Aegis shall also own any
improvements to the Aegis Intravail® Technology or the Aegis Know-how that may
be developed by Opiant. Aegis shall be free to license its own technology,
including any Opiant improvements, to others on such terms and conditions as it
sees fit. Aegis’ rights shall only be limited by the License granted under the
license agreement and as described above regarding commercialization of a
Product.

 



 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

  Ownership of Intellectual Property: Notwithstanding United States laws
regarding inventorship, the Parties agree any patentable new inventions,
innovations, developments or discoveries resulting from the activities under the
license agreement (“New Inventions”) regardless of whether any such New
Inventions are made solely by a party or jointly by both parties, and all patent
and other intellectual property rights in any of the New Inventions, shall be
owned as follows:       (a)  Opiant shall remain the sole owner of all rights in
the Compound, the Opiant Know-how and all existing patents and patent
applications relating to the use of such technology.       (b)  Aegis shall
remain the sole owner of all rights in the Aegis Intravail® Technology, the
Aegis Know-how and all existing patents and patent applications relating to the
use of such technology.       (c)  All New Inventions covering Products,
including without limitation any invention relating to the use of the Aegis
Intravail® Technology or the Aegis Know-how that are invented in whole or in
part by Opiant (a “Joint Invention”), regardless of whether it may be
commercially useful, shall be owned solely by Aegis. Nothing herein shall affect
the right of Opiant to invent and seek intellectual property protection for
inventions that do not comprise Aegis Intravail® Technology.       (d)  Nothing
herein shall affect the ability of Aegis to develop and license intellectual
property relating to Aegis Intravail® Technology or any New Invention that is
not a Joint Invention.       (e)  In the event a patent application on a New
Invention includes at least one claim incorporating limitations that comprise
Aegis Intravail® Technology, the New Invention shall be considered a Joint
Invention.     Patent Costs Subsequent to the effective date of the license
agreement, Opiant shall reimburse Aegis for actual costs incurred by Aegis under
the Aegis Patent Rights that are specific only to the Compound(s) and/or
Product(s) including but not limited to all divisionals, continuations,
continuations-in-part, reissues, renewals, extensions or additions to any such
patents and patent applications.     Due Diligence and Rights Reversion

The definitive license agreement shall include mutually agreed upon due
diligence obligations for the development and commercialization of the Product.

In the event Opiant does not pursue Commercially Reasonable Efforts to Exploit a
Product, then Aegis will have the right to terminate the license granted,
whereupon Opiant shall assign and transfer exclusively to Aegis (even as to
Opiant) all data and intellectual property that relates solely to such Product,
at Aegis’ expense. Said termination will occur upon Aegis delivering to Opiant a
written notice of termination, unless Opiant responds within sixty (60) days
after receipt of said notice with evidence which demonstrates that Opiant (or
its Affiliate as sublicensee) is using Commercially Reasonable Efforts to
Exploit a Product. Aegis’ rights to terminated under this Section shall not
begin until two (2) years after the Effective Date.

 



 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

Clinical Trials Opiant shall furnish to Aegis a copy of the clinical protocol
and the related patient informed consent form for any clinical trial study,
which involves an Excipient or the Aegis Technology; and Aegis shall be entitled
to share such documents with the Aegis insurance carriers to the extent required
to comply with its contractual obligations to such entities. Aegis agrees that
any personally identifiable information or protected health information, which
comes into Aegis’ possession under the license agreement will be protected and
acted on in accordance with applicable data protection legislation, such as the
Health Insurance Portability and Accountability Act of 1996 as well as all other
applicable laws and regulations.”     Excipient Toxicity Studies. ****    
Public Filings The confidentiality obligations of the License and Supply
Agreements shall include provisions that in the event a party is required to
make public filings or disclosures that will include information or details
considered to be confidential by the other party, they parties shall use
reasonable best efforts to obtain confidential treatment of such information.  
  Other Terms: The definitive license agreement shall include final terms and
customary representations, warranties, covenants and indemnity provisions.

 



 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

Supply Agreement Terms and Conditions

 

The Parties will also use good faith efforts to promptly enter into a Supply
Agreement with the following financial terms:

 

Material for Preclinical Use. Aegis hereby agrees to supply and sell to Opiant
up to one **** grams of GMP Material for Opiant’ use in preclinical studies at
no charge. If additional quantities of GMP Material are needed for preclinical
studies, the Parties will negotiate in good faith pricing for such materials.

 

Material for Clinical and Commercial Use. Aegis hereby agrees to supply and sell
to Opiant quantities of GMP Material for use by Opiant in its clinical trials
and for later commercial sales, in accordance with the following price schedule:

 

Grams   Order Lead
Time   Cost per
Gram   Total   Approximate
Doses @****   Approximate
Cost per Dose ****   ****   ****   ****   ****   **** ****   ****   ****   ****
  ****   **** ****   ****   ****   ****   ****   **** ****   ****   ****   ****
  ****   ****

 

****

a.Said prices shall be subject to the Producer Price Index (“PPI”) escalation.

 

b.Each Order shall be for a delivery date and a single shipment destination
(e.g., a single Order cannot be for two or more different delivery dates or two
or more different shipment destinations). The price per gram is based upon the
number of grams of Material in the Order.

 

c.The quantities set forth in the table above are fixed lot sizes. Any request
for a quantity other than as set forth above (e.g., **** grams, or **** grams),
shall be subject to good faith negotiations between the parties as to price and
lead time.

 

In the event that Aegis is unable or unwilling to provide the GMP Material in
accordance with FDA GMP guidelines and with the specifications contained in the
Supply Agreement, which specifications shall be negotiated in good faith, Opiant
may at its election obtain the GMP Materials from other third party suppliers or
may manufacture the GMP Material itself.

 



 

 